Opinion by
Judge Pryor:
It is maintained Iw the appellants that the mill and mill seat are personal estate, and as such passed by the sale to the appellee.
The mill and mill seat were not only sold, but three acres of ground surrounding it, so long as the property was used as a mill. If a water mill, as we suppose it was, when sold as such, with the mill seat, it must be regarded as a part of the realt}', and no action can be maintained upon a parol contract for the sale of it.
There is no equitable feature in the case that would authorize any other judgment than that rendered disregarding the sale.
The judgment of the court below is affirmed.